Case 1:20-cv-00815-LTB Document 15 Filed 08/12/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-00815-LTB

SCOTT M. RUNYON,

     Plaintiff,

v.

THE ALLSTATE CORPORATION,

     Defendant.


                        NOTICE OF VOLUNTARY DISMISSAL


         NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure

41(a), Plaintiff, SCOTT M. RUNYON, voluntarily dismisses Defendant, THE ALLSTATE

CORPORATION, with prejudice from this action with each party to bear its own attorney’s

fees and costs. This notice of voluntary dismissal is being filed with the Court before

service by Defendant of either an answer or a motion for summary judgment.

DATED: August 12, 2020                               Respectfully submitted,

                                                     SCOTT M. RUNYON

                                                     By: /s/ Joseph S. Davidson

                                                     Joseph S. Davidson
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8181
                                                     jdavidson@sulaimanlaw.com

                                          1
Case 1:20-cv-00815-LTB Document 15 Filed 08/12/20 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 12, 2020, I electronically filed the foregoing with the
Clerk of the Court for the United States District Court for the District of Colorado by using
the CM/ECF system. I certify that all participants in the case are registered CM/ECF
users and that service will be accomplished by the CM/ECF system.

                                                         /s/ Joseph S. Davidson




                                              2
